Citation Nr: 0837275	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  03-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1979 to July 1983 
and from February 1984 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran's case was subsequently transferred 
to the jurisdiction of the above RO.  In March 2005, the 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  

In August 2005, the Board remanded this case for additional 
evidentiary development.  In September 2006, the Board issued 
a decision which denied service connection for asbestosis.  
The veteran filed an appeal with the U.S. Court of Appeals 
for Veterans Claims (Court).  In May 2008, the parties (VA 
and the veteran) filed a Joint Motion for Remand.  By Order 
dated in May 2008, the Court granted the Joint Motion for 
Remand, vacating the Board's September 2006 decision and 
remanding the matter to the Board for compliance with the 
instructions in the Motion.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of asbestosis which is related to his 
exposure to asbestos in service.


CONCLUSION OF LAW

Asbestosis was neither incurred in nor aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's two-volume claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
The veteran must not assume that the Board has has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in August 2001, August 2005, and 
January 2006 that fully addressed the notice elements.  One 
of the letters was sent prior to the initial RO decision in 
this matter.  These letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Although 
no longer required, in the August 2005 letter, the veteran 
was asked to submit any pertinent evidence and/or information 
in his possession to the RO.  Finally, the Board notes that 
in the April 2006 SSOC the veteran was informed of how 
disability ratings and effective dates are assigned.  See 
Dingess, supra.  Moreover, he has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.  Thus, the Board concludes that all required 
notice has been given to the veteran.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA and private treatment records, and two VA 
examinations were conducted.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

With regard to records from the Social Security 
Administration (SSA), the Board notes that in the Joint 
Motion for Remand, the parties agreed that, on remand, the 
veteran "may argue that the [sic] VA, under its duty to 
assist, needs to obtain [his] Social Security Administration 
(SSA) [r]ecords."  It was further noted that VA "should 
address its attempts to satisfy its duty to assist and 
determine whether [the veteran's] SSA records should be 
obtained, or otherwise accounted for, in this case".  In 
that regard, the Board notes that the Court has held VA has a 
duty to assist in gathering SSA records when VA has actual 
notice that the veteran is receiving SSA benefits.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992); Masors v. 
Derwinski, 2 Vet.App. 180 (1992).  In this case, however, the 
Board concludes that VA has not been put on notice that the 
veteran has actually applied for, or is receiving, SSA 
benefits in conjunction with his pulmonary problems, and, 
therefore, VA's duty to assist the veteran by obtaining such 
records does not arise.  

In that regard, the Board notes that while there are VA and 
private treatment records indicating that the veteran was 
unable to work at least for some periods of time (primarily 
due to a cardiac problem which is not here in issue), there 
is nothing in the record which puts VA on notice that the 
veteran may be receiving SSA benefits.  In his June 2001 
formal claim for service connection, the veteran checked off 
"no" in response to the question of whether he or his 
spouse "applied for or are receiving or entitled to receive 
any benefits" from SSA.  In a July 2003 private treatment 
record it was noted that the veteran had become a long 
distance tractor/trailer driver several months prior.  An 
October 2003 VA treatment record showed he was unable to work 
until he had a surgical replacement of aortic valve.  In a 
December 2003 letter to his congressional representative, the 
veteran claimed he had been "denied twice by Social Security 
for disability".  A February 2004 VA treatment record noted 
that the veteran felt stronger and might be able to return to 
work in four weeks as a truck driver.  A VA treatment record 
dated in April 2005 showed that the veteran had forms he 
wanted filled out for SSA disability.  Arguably, VA is aware 
that the veteran has applied for SSA benefits on two 
occasions and was denied, and as recently as April 2005 the 
veteran intended to apply for SSA disability benefits.  

The Board finds, however, that despite the aforementioned 
records, at no time has VA been put on actual notice that the 
veteran may be receiving SSA benefits.  In his January 2008 
Brief filed with the Court by his attorney, the veteran 
claimed that the Board "failed to ensure that . . . VA 
fulfilled its duty to assist in inquiring as to whether the 
veteran was currently receiving Social Security benefits and 
then requesting the veteran's [SSA] records".  The veteran 
claimed that the evidence of record indicated that he "may 
be receiving SSA benefits", and therefore, "VA was under a 
duty to request those records before adjudicating" the 
claim.  

The Board notes that, pursuant to the duty to assist, VA 
shall make reasonable efforts to obtain relevant records that 
the claim adequately identifies and shall make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, to specifically include records 
from SSA.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c)(2).  
The Court has stated, however, that VA's "duty to assist is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support the claim." Gober v. Derwinski, 2 Vet. App. 
470, 477 (1992).  

A review of the record shows that at no time has the veteran 
or his representative indicated that he is receiving SSA 
disability benefits related to a pulmonary disability.  Even 
after the Court granted the Joint Motion in May 2008 (thereby 
affording the veteran the opportunity he had requested to 
argue that VA needs to obtain his SSA records) and the July 
2008 letter from the Board, which notified the veteran and 
his attorney that he had an additional 90 days to submit any 
additional argument or evidence, the veteran has yet to put 
VA on notice that he is receiving any SSA benefits.  In 
September 2008, the veteran's attorney responded to the 
Board's letter, but no mention was made as to whether the 
veteran may be receiving any SSA benefits. 

It is unclear to the Board whether the veteran and his 
attorney were hinting at the notion that the veteran receives 
SSA disability (as neither the veteran nor his attorney has 
used affirmative language to indicate whether he receives any 
such benefits).  However, VA's duty to assist does not 
require that the Board attempt to decipher any such notion.  
In this regard, the Board notes that the duty to assist in 
the development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have evidence that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Board 
also notes that the indications in the record that the 
veteran was unable to work have been related to his cardiac 
problems, rather than to any pulmonary or respiratory 
problems.  

The Board concludes that VA has substantially complied with 
the aforementioned notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claim at this 
time.  Therefore, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

The veteran's service treatment records (STRs) are negative 
for any treatment for, or diagnosis of, a pulmonary disorder.  
His service personnel records show that he had service aboard 
the aircraft carrier USS America.

In a November 2001 response to an RO inquiry, the National 
Personnel Records Center (NPRC) indicated that it had no way 
of determining to what extent the veteran was exposed to 
asbestos during his Naval service.  It was noted to be highly 
probable that asbestos was used during that time period to 
cover heated surfaces.  The NPRC further noted that the 
veteran's occupation was as an Aviation Support Equipment 
Technician, and the probability of exposure to asbestos was 
minimal.  However, the NPRC concluded that a positive 
statement that the veteran was or was not exposed could not 
be made.

In a March 2001 examination record, I.S., M.D., indicated 
that the veteran reported a cough, productive of brownish 
phlegm and chest congestion, headaches, and decreased energy 
for three years.  He believed it might be due to asbestos 
exposure in service.  He reported he spent two years daily in 
dry dock, tearing out asbestos with minimal protection.  He 
claimed he worked with asbestos again during his second 
period of service.  He reported post-service exposure to 
asbestos for one year when he worked for the railroad as a 
painter of boxcars.  On examination, chest X-rays were 
obtained.  Dr. S noted that there were small irregular 
opacities in the bases more than the apices, and they 
corresponded with the standard film.  A pulmonary function 
study revealed a small airway spasm and chronic 
hypoventilation with mild hypoxemia, but good maintenance of 
saturation.  It was Dr. S's impression that the veteran had 
asbestosis of a significant profusion.  

The record reflects that a duplicate copy of Dr. S's March 
2001 report has been associated with the claims file.  In 
September 2003, the veteran sent a letter to his 
Congressional representative, requesting help with his 
appeal.  Attached to that letter was a duplicate copy of Dr. 
S's March 2001 letter; however, on that copy it appears that 
Dr. S. handwrote at the end "asbestosis to a significant 
profusion caused by exposure during service in the US Navy", 
and then signed her name again.  

A June 2001 VA chest X-ray and outpatient report showed that 
the veteran's lung fields were clear.

In an October 2001 written statement, H.L., M.D., indicated 
that he had not seen the veteran for several years, but that 
at the time he had treated the veteran, he had rather severe 
pulmonary fibrosis.

On a VA examination in May 2002, the veteran reported 
exposure to asbestos during the six years he was in the Navy, 
and indicated he was only issued a paper mask for protection.  
He then reported a gradual onset of shortness of breath 
beginning in the early 1990s.  On examination, he had normal 
vesicular breath sounds without any sign of adventitious 
sounds.  There were no rales, rhonchi, wheezes, or pleural 
friction rubs.  The examiner referred to an August 2001 
pulmonary function test that revealed mild restrictive 
defect, a mild decrease in lung volume, and a normal 
diffusion.  A September 2001 pulmonary function test revealed 
similar results.  A May 2002 X-ray was reported to show that 
the lung fields were free of infiltration and revealed no 
pleural calcification.  The diagnoses were that he most 
likely had a mild pulmonary ventilatory defect, currently of 
uncertain etiology.  

The VA examiner in 2002 further indicated the association 
between the veteran's mild pulmonary ventilatory defect and 
his reported history of exposure to asbestos in service was 
open to speculation, noting that the veteran's military 
records were not available to confirm exposure to asbestos in 
service.  It was noted that the mild decrease in the 
veteran's lung volumes per pulmonary function test in August 
2001 was of the type seen frequently in cases of pulmonary 
asbestosis.  However, the chest film in May 2002 failed to 
disclose any radiological sign of pulmonary asbestosis such 
as linear opacities, pleural thickening, diffuse pleural 
fibrosis, or any degree of pleural effusion from migration of 
asbestos dust, which would confirm the association of the 
veteran's mild restrictive defect and a diagnosis of 
pulmonary asbestosis.

In a July 2003 treatment record, Dr. S indicated that her 
impression was that the veteran had dyspnea on mild exertion.  
In a handwritten note at the bottom of the treatment record, 
she indicated that the veteran was "known to have" 
asbestosis caused by exposure during service in the Navy.

In a December 2003 letter, Dr. S indicated she had diagnosed 
the veteran with asbestos in his lung in March 2001, and that 
the diagnosis was made on the basis of the veteran's service 
in the Navy "from 1979 to 1983 as an ordinance man, but most 
of the time [he was] in dry dock tearing out asbestos for at 
least a full two years".  She detailed the veteran's 
exposure to asbestos in service, and noted that after service 
he had no further exposure to asbestos.  Dr. S noted that 
March 2001 X-ray reports (performed in her office) showed 
small irregular opacities throughout the lungs, especially in 
the bases, and that she interpreted this as asbestosis.  Dr. 
S believed the veteran's heart disease confounded the chest 
X-ray, and the diagnosis was no longer clear due to his heart 
failure.

In a May 2005 treatment record, Dr. L noted that the veteran 
was seen for follow-up due to excessive snoring at night and 
daytime somnolence.  The diagnoses included probable 
asbestosis, obstructive sleep apnea, and status post aortic 
valve replacement.  Dr. L noted that the veteran reported he 
was exposed to asbestos from 1979 to 1980 while in the Navy 
aboard the USS American Independence and the USS John F. 
Kennedy.  A CT of the chest reportedly revealed posterior 
lateral pleural thickening without calcification which 
"could be" related to prior asbestos exposure.  The 
assessment was asbestos exposure with probable asbestosis.  
Dr. L noted that the veteran needed another CT of the chest 
to further evaluate the pleural thickening that was found.

On the VA examination report dated in February 2006, the VA 
examiner noted a thorough review of the veteran's claims 
file, including his STRs and private physicians' statements.  
The veteran reported a cough and shortness of breath and that 
he had been treated with oxygen in the past.  It was noted 
that he had developed severe aortic valvular disease and an 
ascending aortic aneurysm of the aortic arch, and also had 
aortic valvular insufficiency, hypertension, a history of 
palpitations, headaches, obesity, and occasional episodes of 
muscle spasm.  In December 2003, he had had surgery related 
to his aortic valvular disease.  The examiner noted that it 
appeared the veteran's private physicians never had access to 
his claims file, and that any opinions offered were based on 
the veteran's statements regarding his military service.  

With regard to Dr. S, the VA examiner noted that she took one 
series of X-rays in March 2001, which she evaluated, but that 
Dr. S noted that the diagnosis was now unclear because of the 
veteran's heart failure.  The examiner found it significant 
that, although Dr. S. performed a limited pulmonary function 
test, she did not appear to evaluate a DLCO test (which 
measures the capacity of diffusion in the lung for carbon 
monoxide), which would be an important measure in discussing 
any type of asbestos-related lung disorder.  The VA examiner 
noted that asbestosis is not only a restrictive lung disease, 
but has some elements of obstructive lung disease, which 
would be measured on a test of DLCO.  The VA examiner also 
noted that, although Dr. S. believed that the veteran had two 
years of exposure to asbestos in service, the veteran's own 
report given on VA examination was contrary to Dr. S's 
impression, indicating that he was only exposed for three or 
four months during the year 1979, and emphasizing he had been 
on temporary duty.

The VA examiner then addressed the statements of Dr. L, 
noting that it was not apparent that Dr. L had ever reviewed 
the records in the claims file.  The examiner noted that Dr. 
L's diagnosis was probable asbestosis, and that the asbestos 
exposure referred to by Dr. L came only from information 
provided by the veteran.  It was noted that Dr. L found that 
an X-ray showed posterior lateral pleural thickening without 
calcifications, which could be related to asbestos exposure.  
The VA examiner indicated there are many causes of pleural 
thickening, and asbestosis is only one of them, and that 
without calcification, it makes asbestosis markedly less 
likely.  The examiner opined that the diagnosis of probable 
asbestosis was based only on the veteran's personal account 
of exposure in service, and on a CT scan which the examiner 
characterized as being nondiagnostic.

The VA examiner then returned to the written statement of Dr. 
S, in which she indicated that chest X-rays showed small 
irregular opacities in the bases more than the apices, and 
that a pulmonary function test showed a small airway spasm 
and chronic hypoventilation with mild hypoxemia, but good 
maintenance of saturation.  It was noted that Dr. S's final 
impression was that the veteran had asbestosis of a 
significant profusion.  The VA examiner noted there were 
numerous X-rays in the VA medical records, and they showed 
consistently that there had been no other findings by other 
individuals which had the finding of profuse calcific or 
other nodular densities associated with the type of picture 
that Dr. S said she saw.

On physical examination in 2006, it was noted that  the 
veteran had some type of restrictive disease.  However, X-
rays showed no shaggy borders, calcium, or streaking 
abnormalities.  The VA examiner noted the previous discussion 
in the claims file regarding non-calcific asbestos fibers.  
However, it was noted that the vast majority of people with 
asbestosis are found to present with standard X-ray findings 
of calcific densities, which this veteran does not have.  The 
examiner noted the veteran's cough, shortness of breath, and 
clinical picture of pulmonary fibrosis, and indicated that 
the latter, combined with his heart disorders, had resulted 
in the lungs being under more pressure, eventually resulting 
in primary lung damage.  Recent pulmonary function tests were 
noted to have shown mild restrictive ventilatory defect, 
which resulted in mildly reduced lung capacity, and that 
diffusing capacity results (DLCO) were normal.  The VA 
examiner concluded that the veteran was not having 
significant fibrosis and lung damage from his restrictive 
lung disease, and certainly not from asbestos or any other 
cause of major difficulties in his lungs.

The VA examiner in 2006 further observed that there had been 
numerous chest 
X-rays performed throughout the veteran's medical history.  
At no point did the VA examiner find a chest X-ray or a CT 
scan which noted any more serious evidence towards the 
presence of asbestos fibers, or disease secondary to asbestos 
in any form that was classically felt to be radiographically 
associated with asbestos disease.  The examiner noted that, 
on only one occasion, when a 2001 film was done in Dr. S's 
office, was there a report of small nodular densities 
suspicious of asbestos.  Dr. L made the diagnosis of 
"probable or suspicious" for asbestos exposure, but he did 
not make a firm diagnosis of asbestosis.  The examiner noted 
that when re-questioned later, Dr. L diagnosed pulmonary 
fibrosis, with no etiology given.  (The Board notes that the 
VA examiner apparently confused the dates of the records from 
Dr. L.  In 2001, Dr. L diagnosed pulmonary fibrosis, and 
later, in 2005, he diagnosed probable asbestosis.)

The VA examiner in 2006 concluded that there was no evidence 
radiographically, physically, or on pulmonary function 
studies to suggest the firm diagnosis of asbestos or 
asbestos-related lung disease.  Any significant lung disorder 
suffered by the veteran was thought to be related to long-
standing hypertension, causing left-side heart disease.  
While the examiner could not state with certainty which heart 
diagnosis contributed to his pulmonary disorder, the examiner 
indicated it was unlikely that any significant effects of 
lung disease were in any way related to the possibility that 
he was exposed to asbestos in the military or otherwise.  The 
examiner did not feel that the veteran had asbestos-related 
lung disease, and commented that the mild restrictive lung 
disease with a normal diffusing capacity was trivial in 
comparison with the cardiac disease he suffered.  Further, 
there was found to be no strong evidence that a significant 
part of the veteran's primary lung disease was related to 
asbestos, nor was there found to be evidence that the veteran 
has any radiographic evidence of asbestosis at a level of 50 
percent or greater possibility.  Therefore, the diagnosis was 
that it is unlikely, or not as likely as not, that the 
veteran has asbestosis secondary to exposure to asbestos, and 
an ensuing lung disorder due to asbestos.

In the May 2008 Joint Motion for Remand, the parties to the 
litigation indicated that the Board's decision in September 
2006, in reference to the records provided by 
Dr. L, was not supported by the record, noting that in May 
2005, Dr. L did diagnosis the veteran with "probable 
asbestosis" and stated that "he was exposed to asbestosis 
[sic] while in the Navy".  The parties agreed that the Board 
did not provide an adequate statement of reasons or bases as 
to why it found the 2006 VA examination opinion more 
probative than the May 2005 opinion by Dr. L.  The parties 
also stated that the Board should address whether the veteran 
is entitled to service connection for asbestosis under 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005), and that the 
Board should consider whether the veteran's statements are 
sufficient to warrant service connection, when considered 
with the rest of the evidence.  Finally, the parties agreed 
that the veteran "may argue" that VA, pursuant to the duty 
to assist, needs to obtain his SSA records.  VA was directed 
to address the attempts to satisfy the duty to assist and 
determine whether the veteran's SSA records should be 
obtained or otherwise accounted for in this case.

III.  Analysis

A.  Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

Those guidelines provided, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also noted that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance 
was the report that the exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander disease).  
See DVA, VBA, Manual M21-1, Part 6, Chapter 7, Subchapter IV, 
§ 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

B.  Discussion

The veteran contends he has asbestosis as a result of being 
exposed to asbestos in service.  He claims that while serving 
aboard the aircraft carrier USS America, he was involved in 
tearing asbestos out of different compartments on the ship.  

As noted above, in short, with respect to claims involving 
asbestos exposure, VA must determine whether or not military 
records demonstrate evidence of asbestos exposure during 
service, develop whether or not there was pre-service and/or 
post-service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease. 

In that regard, the Board notes that service personnel 
records do show that the veteran served aboard the USS 
America.  The NPRC has indicated there is no way of 
determining to what extent he was exposed to asbestos during 
his Naval service, but that his occupation in service was as 
an Aviation Support Equipment Technician and that the 
probability of exposure to asbestos was "minimal".  

Because the veteran is capable of reporting that he was 
involved in tearing out asbestos or an asbestos-like 
substance in service, and because the NPRC indicated that 
there was at least a minimal probability that the veteran was 
exposed to asbestos in service, the Board concedes that it is 
possible the veteran was indeed exposed to asbestos during 
service.  Thus, for the purposes of this decision, the Board 
will proceed with the notation that the veteran's exposure to 
asbestos in service has been conceded.  

Even after conceding the veteran's exposure to asbestos in 
service, however, the Board concludes that the preponderance 
of the competent evidence of record does not show veteran has 
asbestosis or any asbestos-related lung disease.  See 
Kowalski, supra.  While the veteran appears to have a 
pulmonary disorder, the diagnosis of asbestosis is in 
question, as there has not been a definitive diagnosis of 
asbestosis.  The threshold requirement for service connection 
is competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
In that regard, the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even though the 
disability subsequently resolves and the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where, as here, the overall evidence of 
record fails to support a diagnosis of asbestosis, that 
holding would not be applicable.

The Board notes that there are several opinions of record 
regarding the veteran's pulmonary diagnosis.  Where the 
record contains both positive and negative evidence, it is 
the responsibility of the Board to weigh the credibility and 
probative value of the medical opinions, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board is 
mindful that we must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, supra; see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

With specific regard to the opinions and treatment records of 
Dr. S and Dr. L, the Board further notes that, although the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 
1 Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In determining which opinions to rely upon, the Board notes 
that we find the opinion of the February 2006 VA examiner the 
most compelling and persuasive.  Specifically, the VA 
examination report is extremely thorough, and the examiner 
indicated that he reviewed every page of the veteran's claims 
file, including the opinions and treatment records from Dr. S 
and Dr. L.  There is no indication that such a thorough 
review was undertaken by either of those other physicians.

With regard to the opinion of Dr. L, the Board notes that he 
initially (in October 2001) diagnosed only severe pulmonary 
fibrosis, and in a later treatment record (dated in May 2005) 
he noted that the veteran reported he was exposed to asbestos 
in service and indicated that a CT of the chest revealed 
posterior lateral pleural thickening without calcification 
which "could be" related to prior asbestos exposure.  Dr. 
L's final assessment was asbestos exposure with probable 
asbestosis, but Dr. L. noted that the veteran needed another 
CT of the chest to further evaluate the pleural thickening 
that was found.  The Board finds that Dr. L's opinion is not 
definitive, and was made in equivocal terms such as "could 
be" and "probable".  The use of such terms as in this 
case, makes a doctor's opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus); see also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not 
probative).  Therefore, the Board finds the above opinion by 
Dr. L to be of low probative value due to its speculative 
nature and the acknowledgement by Dr. L that the veteran 
needed another CT of the chest to further evaluate the plural 
thickening found.  See also 38 C.F.R. § 3.102 (reasonable 
doubt does not include resort to speculation or remote 
possibility).  Therefore, the Board concludes that Dr. L does 
not provide a definitive diagnosis of asbestosis.

As for Dr. S's written statements and treatment records, we 
note first that she indicated in her opinions that the 
veteran was exposed to asbestos in service for two years.  At 
the very least, this is inconsistent with the veteran's 
statements to the February 2006 VA examiner, in which he 
indicated that he worked on the ship and was possibly exposed 
to asbestos for two or three months.  However, as noted 
above, the Board has conceded, for the purpose of the present 
decision, the veteran's exposure to asbestos; therefore, any 
such inconsistencies will not be further discussed.

The Board notes that the March 2001 treatment record from Dr. 
S indicates that the veteran had "asbestosis of a 
significant profusion".  However, there is no indication in 
the treatment record that Dr. S arrived at this conclusion 
based on anything (i.e., clinical findings) other than the 
veteran's reported exposure to asbestos in service.  While 
the veteran's exposure to asbestos in service has been 
conceded, the Board notes that Dr. S did not explain how she 
arrived at the diagnosis of asbestosis based upon the 
physical examination or the X-ray report or the pulmonary 
function study.  Dr. S reported that a 4-view chest film was 
made in her office that day and it showed "small irregular 
opacities in the bases more than the apices and these 
corresponded with the standard film t/t in a profusion of 
l/l".  In a duplicate March 2001 record, Dr. S handwrote at 
the end "asbestosis to a significant profusion caused by 
exposure during service in the US Navy", and then signed her 
name again.  Again, there was no further rationale provided 
as to the clinical findings that supported such a diagnosis.  
In December 2003, Dr. S indicated that the March 2001 X-ray 
reports (performed in her office) showed small irregular 
opacities throughout the lungs, especially in the bases, and 
that she interpreted this as asbestosis, but Dr. S also 
believed the veteran's heart disease confounded the chest X-
ray, and the diagnosis was no longer clear due to the 
veteran's heart failure.  Dr. S did, however, emphasize that 
this should not take away from the previous diagnosis.

The Board notes that, subsequent to Dr. S's opinions, a June 
2001 VA chest X-ray showed that the veteran's lung fields 
were clear.  And on a VA examination in 2002, the diagnosis 
was "most likely pulmonary ventilatory defect currently of 
uncertain etiology".  While the VA examiner noted that an 
association between the veteran's mild pulmonary ventilatory 
defect and his reported history of exposure to asbestos in 
service was "open to speculation" because service medical 
records were not available to confirm exposure to asbestos in 
service, the Board notes that this was not the only basis on 
which the VA examiner formed his opinion.  The examiner noted 
that pulmonary function tests in August and September 2001 
revealed a mild restrictive defect, a mild decrease in lung 
volumes, but a normal diffusion, which the examiner found to 
be of the type seen frequently in cases of pulmonary 
asbestosis.  The examiner also noted that the May 2002 X-ray 
which showed lung fields free of infiltration and no plural 
calcification, failed to show any sign of pulmonary 
asbestosis.  The Board notes, however, that the VA examiner's 
opinion appears to include only a review of some VA treatment 
records, and did not include a review of any of the private 
physician's records.

The VA examination report of February 2006, however, did 
include a thorough review of the claims file, to specifically 
include the records from Dr. L and Dr. S.  In comparing and 
weighing Dr. L's opinion and Dr. S's opinion with the VA 
examiner's report of February 2006, however, the Board must 
find the VA examination report more persuasive and probative, 
based upon the examiner's review of the entire claims file 
and the explanations given with regard to the other opinions 
of record.  The VA examiner in 2006 indicated he saw no 
evidence radiographically, physically, or on pulmonary 
function studies to suggest a firm diagnosis of asbestos or 
asbestos-related lung disease.  The examiner further 
indicated that any significant lung disorder the veteran had 
was related primarily to his cardiac problems, which were 
detailed by the VA examiner.  

With regard to Dr. L's opinion, the VA examiner in 2006 noted 
that Dr. L found a CT scan to show postural lateral pleural 
thickening without calcifications.  The VA examiner indicated 
that there were many causes of pleural thickening, with 
asbestosis being only one of the causes, and that without 
calcification, asbestosis was markedly less likely, and found 
the CT scan to be "absolutely non-diagnostic".  

With regard to Dr. S's opinion, while part of the 2006 VA 
examiner's opinion took issue with Dr. S's reliance on the 
veteran's account of exposure to asbestos in service, as 
indicated above, that issue is now moot, as the Board has, 
for purposes of this matter, conceded the veteran's exposure 
to asbestos in service.  The VA examiner also, however, noted 
the findings Dr. S made as a result of the chest X-ray in 
March 2001, and indicated that the numerous prior X-rays, 
"available on the VA computer system under CPRS" show there 
had been no other findings of "profuse calcific or other 
nodular densities".  The VA examiner also noted that no 
other 
X-rays (other than the one taken by Dr. S) showed "any sort 
of nodules, spots, or other related evidence of what she made 
her diagnosis of asbestosis on".  

With regard to pulmonary function testing, the VA examiner in 
2006, noted that Dr. S. performed a limited pulmonary 
function test, and did not appear to evaluate a DLCO test 
(which measures the capacity of diffusion in the lung for 
carbon monoxide).  The examiner indicated the DLCO test would 
be an important measure in discussing any type of asbestos-
related lung disorder, noting that asbestosis is not only a 
restrictive lung disease, but has some elements of 
obstructive lung disease, which would be measured on a test 
of DLCO.  To that end, the VA examiner noted that recent 
pulmonary function tests for the veteran showed mild 
restrictive ventilatory defect, which resulted in mildly 
reduced lung capacity, and DLCO results were normal.  

In conclusion, after weighing the VA examiner's opinion with 
Dr. S's opinion, the Board finds the VA examiner's opinion in 
2006 to be more probative and persuasive.  The VA examiner in 
2006 specifically addressed the pertinent portions of Dr. S's 
opinion on which she based her diagnosis of asbestosis.  
Moreover, the VA examiner performed a physical examination in 
2006, and noted that while the veteran has some type of 
restrictive disease, the findings on X-rays and pulmonary 
function testing did not result in a diagnosis of asbestosis.  
The examiner noted the veteran's cough, shortness of breath, 
and clinical picture of pulmonary fibrosis, and indicated 
that that, combined with his heart disorders, had resulted in 
the lungs being under more pressure, eventually resulting in 
primary lung damage.  In conclusion, the VA examiner opined 
that it was unlikely that the veteran had asbestosis 
secondary to exposure to asbestos or an ensuing lung disorder 
due to asbestos.

In the Joint Motion for Remand, the parties agreed the Board 
should address whether the veteran is entitled to service 
connection for asbestosis under Kowalski, supra, and consider 
whether the veteran's statements are sufficient to warrant 
service connection, when considered with the rest of the 
evidence.  In that regard, the Board notes that, although the 
veteran's exposure to asbestos in service has been conceded, 
for reasons more fully explained above, the preponderance of 
the evidence does not show that the veteran has a diagnosis 
of asbestosis or other asbestos-related lung disorder, 
related to his asbestos exposure in service.  Although one 
private physician, Dr. S, provided a diagnosis of asbestosis 
related to asbestos exposure in service, the Board found that 
this opinion was less persuasive than the VA examiner's 2006 
opinion.  Thus, considering the veteran's statements with the 
rest of the evidence of record and the Court's holding in 
Kowalski, the Board concludes that service connection is not 
warranted for asbestosis.

The Board recognizes the veteran's honorable service to the 
Nation, and acknowledges his sincere belief that his current 
pulmonary disorder is asbestosis and is the result of 
asbestos exposure in service.  We also appreciate the 
advocacy by his attorney in this matter.  The veteran's lay 
statements are certainly competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; 
Buchanan, supra.  Here, the veteran is competent to report 
being exposed to asbestos or asbestos-like substances in 
service, and to his subsequent respiratory symptoms.  
However, the Board does not believe that asbestosis, as 
contrasted with reported exposure to asbestos and/or 
respiratory symptoms, is subject to lay diagnosis.  That is 
to say, the Board finds no basis for concluding that a lay 
person would be capable of discerning whether he had 
asbestosis, in the absence of specialized training.  In this 
matter, the veteran has not established any specialized 
training for such qualifications.

Consequently, the Board concludes that there is not an 
approximate balance of evidence in this case, for the reasons 
more fully explained above.  Thus, as the evidence 
preponderates against the claim for service connection for 
asbestosis, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for service connection for 
asbestosis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for asbestosis is denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


